  Case 15-31331         Doc 37     Filed 05/03/19 Entered 05/03/19 09:18:30              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-31331
         KRISTOPHER T WELLINGTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/14/2015.

         2) The plan was confirmed on 01/13/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/20/2019.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $20,550.00.

         10) Amount of unsecured claims discharged without payment: $34,590.81.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-31331       Doc 37        Filed 05/03/19 Entered 05/03/19 09:18:30                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $23,477.05
       Less amount refunded to debtor                          $2,977.05

NET RECEIPTS:                                                                                   $20,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,900.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $923.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,823.00

Attorney fees paid and disclosed by debtor:                  $100.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                          Unsecured         132.00           NA              NA            0.00       0.00
ACL INC                          Unsecured         239.00           NA              NA            0.00       0.00
ACMC PHYSICIAN SER               Unsecured         100.00           NA              NA            0.00       0.00
ADVOCATE CHRIST MEDICAL CENTE    Unsecured      3,754.00            NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured         977.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured          70.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured          53.00           NA              NA            0.00       0.00
ASSOC UROLOGICAL                 Unsecured         183.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      7,805.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured        7,805.00       7,545.57        6,768.32      6,768.32     444.56
CHRIST HOSPITAL                  Unsecured      3,754.00            NA              NA            0.00       0.00
CHRIST HOSPITAL                  Unsecured      3,754.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         900.00        900.00          900.00        167.19        0.00
CITY OF OAK LAWN                 Unsecured         200.00           NA              NA            0.00       0.00
CTA SOUTH SHOP FED CRED UN       Unsecured      2,982.00            NA              NA            0.00       0.00
FINANCIAL CONTROL SOLUTIONS      Unsecured         238.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         330.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured         319.00      1,848.69        1,848.69        343.43        0.00
INTERNAL REVENUE SERVICE         Priority       3,936.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority          128.00      6,905.17        6,905.17      6,905.17        0.00
MIDWEST DIAGNOSTIC PATHOLOGY     Unsecured          92.00           NA              NA            0.00       0.00
OAKLAWN RADIOLOGY IMAGING        Unsecured         448.00           NA              NA            0.00       0.00
OAKLAWN RADIOLOGY IMAGING        Unsecured         448.00           NA              NA            0.00       0.00
SOUTH SHOP FCU                   Secured              NA           0.00            0.00           0.00       0.00
SOUTH SHOP FCU                   Unsecured      4,475.00       3,597.30        3,597.30        668.28        0.00
SPEEDY CASH                      Unsecured      1,300.00            NA              NA            0.00       0.00
SPEEDYRAPID CASH                 Unsecured      1,352.00       2,045.77        2,045.77        380.05        0.00
SUN LOAN # 249                   Unsecured         252.00           NA              NA            0.00       0.00
UNITED RECOVERY SERVICE          Unsecured         647.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-31331         Doc 37      Filed 05/03/19 Entered 05/03/19 09:18:30                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $6,768.32          $6,768.32           $444.56
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $6,768.32          $6,768.32           $444.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,905.17          $6,905.17              $0.00
 TOTAL PRIORITY:                                          $6,905.17          $6,905.17              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,391.76          $1,558.95              $0.00


Disbursements:

         Expenses of Administration                             $4,823.00
         Disbursements to Creditors                            $15,677.00

TOTAL DISBURSEMENTS :                                                                      $20,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
